Citation Nr: 0016666	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for a right hip 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1970.  

The issue of entitlement to service connection for a 
bilateral knee disorder was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
September 1973.  The veteran was notified of that 
determination, and of his procedural and appellate rights, by 
a letter dated in September 1973.  However, he did not appeal 
that determination within one year of notification; 
therefore, the decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of February 1997, by the Boston Regional Office (RO), which 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a bilateral knee 
disorder; that rating action also denied the veteran's claim 
of entitlement to service connection for a right hip 
disorder.  The notice of disagreement with this determination 
was received in March 1997.  The statement of the case was 
issued in April 1997.  The substantive appeal was received in 
May 1997.  By a rating action in February 1999, the RO 
confirmed the previous denial of the claim for service 
connection for a right hip disorder.  A supplemental 
statement of the case was issued in February 1999.  The 
appeal was received at the Board in June 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in June 2000.  


FINDINGS OF FACT

1.  In September 1973, the RO denied service connection for a 
bilateral knee condition.  The veteran did not appeal that 
decision within one year of the notice thereof.  

2.  Evidence added to the record since the September 1973 
rating decision is not of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

3.  The service medical records are negative for any 
complaints or treatment of a right hip disorder; and, the 
medical evidence of record does not establish that the 
veteran has a current right hip disorder that is related to 
service or to any inservice occurrence or event.  

4.  The veteran has not presented a claim of entitlement to 
service connection for a right hip disorder that is plausible 
under the law, or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The September 1973 rating action is final; evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a right hip disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence in claim of 
service connection for a bilateral knee 
disorder

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, if a condition noted 
during service is not noted to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent medical evidence 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App. 488, 498 (1997) citing Epps v. Gober, 
126 F.3d 1464 (Fed.Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  

Because the present appeal did not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well-grounded; third, if 
the claim is well-grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new. As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d. 1343 (Fed. Cir. 2000).

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet.App. 1, 4 (1998), motion for recon/review denied, 12 Vet. 
App. 234 (1999).  In determining whether newly submitted 
evidence is material under the caselaw discussed above, we 
are further guided by the Federal Circuit Court's discussion 
of the "uniquely pro-claimant" quality of the veterans' 
benefits system such that, although "not every piece of new 
evidence is 'material' . . . we are concerned . . . that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously discussed, the evidence which must be 
considered at this time, in connection with the claim of 
service connection for a bilateral knee disorder, is that 
which has been submitted since the RO's last prior final 
decision addressing that matter.  

When the claim for service connection for a bilateral knee 
disorder was denied by the RO in a final rating action in 
September 1973, the record included the service medical 
records, a private medical statement from Geraldine R. Cole, 
R.N., private treatment records dated from January 1971 to 
May 1973, and a private medical statement and clinical 
records from Dr. George E. Becker, dated May 1971 and June 
1973.  

Service medical records available at the time of the RO's 
September 1973 rating decision revealed that the veteran was 
seen in March 1968 for complaints of pain in his left knee 
and right thigh area, after falling aboard the ship about 11/2 
months before.  He was next seen in May 1968, at which time 
it was reported that he had bumped his knees in January 1968, 
and he had a large hematoma in the right thigh.  Examination 
revealed full range of motion, with slight tenderness over 
the anterior joint line on patella rocking; the diagnostic 
impression was post-traumatic pain with mild left 
chondromalacia, patella.  The veteran was again seen in July 
1968, for complaints of pain in both knees associated with a 
fall down a ladder; he complained of pain on bending or 
palpation.  Examination noted the right patellar area to be 
nontender, with full range of motion.  The diagnosis was 
right knee contusion.  The veteran's separation examination, 
conducted in May 1970, was negative for any complaints, 
findings, or diagnoses of a bilateral knee disorder.  

Private treatment reports dated from January 1971 to May 1973 
show that the veteran received clinical evaluation and 
treatment for several disabilities, including a right knee 
disorder.  These records indicate that he was seen from 
January through April 1991, for complaints of pain and 
discomfort in the right knee; the pertinent diagnosis 
indicated patellar contusion and traumatic chondromalacia, 
with adjacent synovitis.  A treatment note dated in April 
1971 indicated that the right knee was doing well; he had a 
normal range of motion, with no crepitation, no evidence of 
subluxation, no joint line tenderness, and a stable knee.  In 
a statement dated in June 1973, Dr. George E. Becker 
indicated that the veteran had been in his office once a 
month from January to April 1971, for problems involving his 
ankles and right knee.  No pertinent findings regarding the 
right knee were reported.  

A rating action in September 1973 denied the veteran's claim 
for a bilateral knee disorder, on the basis that a chronic 
right knee disorder was not shown in service; there was no 
demonstrated relationship between any current right knee 
disorder and service; and there was no evidence of a current 
left knee disorder.  

The evidence received since the September 1973 decision 
essentially consists of the veteran's contentions and a 
private medical statement from Dr. Bernard A. Pfeifer, dated 
in March 1997, which reflects a discussion of a right hip 
disorder.  After a review of the additional evidence, the 
Board finds that the veteran has failed to submit new and 
material evidence sufficient to allow reopening of his claim.  
We have evaluated the medical evidence submitted by the 
veteran, and find that it fails to address the issue of 
service connection for a bilateral knee disorder.  
Essentially, what was missing at the time of the September 
1973 decision, and is currently lacking from the record, is 
medical evidence of a chronic left knee disorder, as well as 
medical evidence of a nexus between the right knee disorder 
and the veteran's period of military service.  

In sum, the evidence submitted subsequent to the September 
1973 rating decision fails to address the bases for the 
original denial of the veteran's claim.  Thus, since the 
evidence submitted is not "new and material" as 
contemplated by section 3.156, it does not provide a basis to 
reopen the veteran's claim for service connection for a 
bilateral knee disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Accordingly, the benefit sought on appeal is 
denied.  

The Board further notes that, in its April 1997 statement of 
the case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted that 
regulation's pertinent language as it relates to new-and-
material-evidence claims.  The RO's analysis, however, by 
concluding that "to justify a reopening of a claim, on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible in Hodge.  It is therefore 
unclear whether the RO has appropriately considered the 
veteran's claim under the guidance in section 3.156.  This 
raises a question as to whether the case should be remanded 
in order to protect the veteran's due process rights, by 
ensuring that the RO did consider the case using the correct 
interpretation of the law.  

With respect to the veteran's current appeal, the Board finds 
that our proceeding to a decision, without remanding to the 
RO, does not unduly prejudice the veteran.  In reaching this 
conclusion, we note that the evidence submitted by the 
veteran does not "bear directly or substantially on the 
specific matter under consideration."  Furthermore, the new 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the presence and origin of the 
veteran's claimed bilateral knee disorder.  As indicated 
above, the evidence submitted by the veteran reflects 
discussion of an unrelated disability.  No other relevant 
evidence, i.e., evidence of a current left knee disorder 
and/or medical nexus evidence relating the veteran's current 
right knee disorder to service, besides the veteran's own lay 
contentions, has been received by the RO.  

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge new-and-material-
evidence standard, would be judicially expedient or otherwise 
result in a different finding.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a bilateral knee 
disorder, the claim may not be reopened.  

II.  Service connection for a right hip disorder

As noted above, service connection may be granted for a 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for a chronic 
disease, including arthritis, if manifest to a compensable 
degree or more within one year from the date of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The regulations state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

A well-grounded claim generally requires: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of occurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Brown, 9 Vet.App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  The 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under section 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.  

Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to render a claim well grounded.  See Caluza, 7 
Vet.App. at 506.  In determining whether a claim is well 
grounded, the evidence in support of the claim is presumed 
truthful.  Robinette v. Brown, 8 Vet.App. 69, 74-75 (1995).  

The veteran maintains that service connection is warranted 
for a right hip disorder which developed as a result of an 
injury sustained while on active duty.  However, review of 
the evidence shows that the claim is not well grounded.  It 
is significant to note that the service medical records, 
including the discharge examination report dated in May 1970, 
are negative for any findings, treatment, or diagnosis of a 
right hip disorder.  The evidence fails to show that the 
veteran currently has a medically-identified disability of 
the right hip.  Where there is no evidence of, or allegation 
of, current disability associated with events in service, the 
claim is not well grounded.  Degmetich v. Brown, 8 Vet.App. 
208, 209 (1995), aff'd, 104 F.3d 1328 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet.App. 498; Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1992) (there can be no valid claim "in 
the absence of proof of a present disability"); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Based upon the foregoing, the medical evidence fails to show 
a present existing disability that was acquired in service or 
during the presumption period and, therefore, the veteran 
does not have a valid claim and his assertions presented on 
appeal are insufficient to render his claim valid.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, although Dr. 
Bernard E. Pfeifer, in a March 1997 medical statement, 
indicated that it was possible that arthritis of the right 
hip was related to an injury sustained in service, such 
evidence is not probative of the veteran's claim.  Dr. 
Pfeifer did not give findings to support the report of 
arthritis in the hip that might be due to an inservice 
injury.  Assessments based upon inaccurate histories supplied 
by the veteran are of no probative value.  See Boggs v. West, 
11 Vet.App. 334, 345 (1998); LeShore v. Brown, 8 Vet.App. 
406, 408-09 (1995) ("evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'").  See also Kightly v. Brown, 
6 Vet.App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history); Reonal v. Brown, 5 
Vet.App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because the physician's opinion was 
based upon "an inaccurate factual premise" and thus had 
"no probative value" since it relied upon the veteran's 
account of his medical history and service background.  

Indeed, the only evidence presented by the veteran which 
tends to show a connection between his right hip disorder and 
service consists of his own contentions.  However, his lay 
assertions of record, claiming to relate his disorder to 
service, are not competent evidence relating a present 
condition to military service.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

Therefore, since the veteran was not diagnosed with a right 
hip disorder in service and the record is wholly negative for 
any clinical or other evidence which suggests a current 
diagnosis of a right hip disorder, the veteran's claim must 
be denied as not well grounded.  In addition, the record 
contains no competent medical evidence linking any current 
hip disorder with the veteran's period of active service.  
Finally, as the veteran did not manifest arthritis of the 
right hip within one year of discharge from active duty, 
service connection on a presumptive basis is not for 
application.  See 38 C.F.R. §§ 3.307, 3.309 (1999).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a bilateral knee disorder, 
the appeal is denied.  

Service connection for a right hip disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

